Case 2:20-cv-00235-ODW-KS
     2:21-cv-02531-RSWL-KS Document
                            Document54-2
                                     12-3 Filed
                                           Filed09/28/20
                                                 05/10/21 Page
                                                           Page11ofof44 Page
                                                                         PageIDID#:402
                                                                                  #:60




                                                            Exhibit 1
Case 2:20-cv-00235-ODW-KS
     2:21-cv-02531-RSWL-KS Document
                            Document54-2
                                     12-3 Filed
                                           Filed09/28/20
                                                 05/10/21 Page
                                                           Page22ofof44 Page
                                                                         PageIDID#:403
                                                                                  #:61
Case 2:20-cv-00235-ODW-KS
     2:21-cv-02531-RSWL-KS Document
                            Document54-2
                                     12-3 Filed
                                           Filed09/28/20
                                                 05/10/21 Page
                                                           Page33ofof44 Page
                                                                         PageIDID#:404
                                                                                  #:62
Case 2:20-cv-00235-ODW-KS
     2:21-cv-02531-RSWL-KS Document
                            Document54-2
                                     12-3 Filed
                                           Filed09/28/20
                                                 05/10/21 Page
                                                           Page44ofof44 Page
                                                                         PageIDID#:405
                                                                                  #:63
